April 16, 2010


Mr. David Roy Nelson
Akin Gump Strauss Hauer & Feld, L.L.P.
300 Convent St., Suite 1500
San Antonio, TX 78205

Ms. Michele Anne Mobley
Dubois, Bryant, & Campbell, LLP
700 Lavaca, Suite 1300
Austin, TX 78701

Mr. Bruce Sams Hawn
Welder Leshin Lorenz Mcniff Buchanan Hawn LLP
800 N. Shoreline Blvd., Suite 300
Corpus Christi, TX 78401-3709

Mr. John Sjoberg
Jackson, Sjoberg, McCarthy & Wilson, LLP
711 West 7th Street
Austin, TX 78701

Mr. Michael C. McCrea
Dubois, Bryant, Campbell & Schwartz, LLP
700 Lavaca Suite 1300
Austin, TX 78767

Mr. Sam A. Westergren
615 Leopard Street, Suite 516 A
Corpus Christi, TX 78476


Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 North St. Paul Street, Suite 1800
Dallas, TX 75201


Ms. Jacqueline M. Stroh
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209

Honorable Guy Herman
Judge, Probate Court No. 1
P. O. Box 1748
Austin, TX 78767

Mr. Bruce V. Griffiths
Consumer Protection & Public Heath Division
P.O. Box 12548
Austin, TX 78711

Mr. Marcos G. Ronquillo
GodwinRonquillo PC
1201 Elm Street, Suite 1700
Dallas, TX 75270

Mr. Richard J. Hatch
The Hatch Law Firm
3302 Floyd Street
Corpus Christi, TX 78411

Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984

Ms. Macey Reasoner Stokes
Baker & Botts L.L.P.
910 Louisiana Street, One Shell Plaza
Houston, TX 77002-4995



RE:   Case Number:  04-0607 - consolidated for oral argument with - 04-0608
      Court of Appeals Number:  13-04-00337-CV & 13-04-00339
      Trial Court Number:  395, 395A, 395B, 395C

Style:      IN RE  THE JOHN G. AND MARIE STELLA KENEDY MEMORIAL FOUNDATION
      - CONSOLIDATED FOR ORAL ARGUMENT WITH -
      IN RE  FROST NATIONAL BANK, FORMER EXECUTOR OF THE ESTATE OF ELENA
      SUESS KENEDY, DECEASED; FROST NATIONAL BANK AND PABLO SUESS, TRUSTEES
      OF THE JOHN G. KENEDY, JR. CHARITABLE TRUST; AND THE MISSIONARY OBLATE
      FATHERS OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.     The    stay
orders issued July 8, 2004 are lifted.  (Justice O'Neill and Justice  Guzman
not sitting)
      If you would like the opinion by email, please contact  Claudia  Jenks
at claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. J. A. (Tony)    |
|   |Canales             |
|   |Mr. Stephen Jody    |
|   |Helman              |
|   |Ms. Cathy Wilborn   |
|   |Ms. Veronica Vela   |